In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00274-CR

KYLE EVAN ALLEN, Appellant                  §    On Appeal from the 355th District
                                                 Court
                                            §
                                                 of Hood County (CR14342)
V.                                          §
                                                 April 30, 2020
                                            §
                                                 Per Curiam
THE STATE OF TEXAS                          §
                                                 (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment and incorporated order to

withdraw funds is modified to delete the $15 filing fee.          It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM